Citation Nr: 1236834	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  12-09 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

(The issues of entitlement to service connection for a right elbow disorder, thoracic spine disorder, patellofemoral syndrome, left ankle sprain, hearing loss, tinnitus, an acquired psychiatric disorder other than PTSD, persistent cough, and allergies are addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which increased the Veteran's disability rating for PTSD to 50 percent effective January 20, 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a initial evaluation in excess of 50 percent for his service-connected PTSD, as well as entitlement to a TDIU.  

He filed a claim for entitlement to service connection for PTSD in May 2009.  In a September 2009 rating decision, the RO granted entitlement to service connection for PTSD with an evaluation of 10 percent effective May 19, 2009, the date of his claim.  However, the Veteran filed a notice of disagreement in response to the assigned 10 percent evaluation, and, in an October 2009 rating decision, the RO increased his evaluation to 30 percent effective September 15, 2009.  In correspondence received in March 2010, the Veteran indicated that he would accept an evaluation of 50 percent as a full grant of benefits with respect to his PTSD claim.  In response, in a March 2010 rating decision, the RO increased his PTSD evaluation to 50 percent effective January 20, 2008, the date of his separation from service.  
However, in February 2011, the Veteran hired a private attorney to represent him with respect to the PTSD claim, and the attorney sent a notice of disagreement with the March 2010 rating decision.  Specifically, the attorney requested that a total rating be assigned effective November 1, 2009, either on a schedular basis or on an extraschedular basis by increasing the schedular evaluation from 50 percent to 70 percent and then awarding a TDIU.  

A review of the record shows that the Veteran was afforded a VA mental disorders examination in March 2008, at which time he was diagnosed as having adjustment disorder with anxiety and assigned a Global Assessment of Functioning (GAF) score of 70, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  With respect to the effects of mental disorders on the Veteran's social and occupational functioning, the examiner noted that the anxiety related to his adjustment disorder appeared to have only minimal functional problems for him, and that it should not require medications and have only minimal impact on social functioning.  

The Veteran was afforded a VA PTSD examination in August 2009, at which time he was diagnosed as having chronic, severe PTSD and assigned a GAF score of 52, indicative of moderate symptoms or moderate difficulty in occupational or social functioning.  The examiner noted that the Veteran's PTSD symptoms resulted in deficiencies in his ability to "function in relationships, socially, recreationally, and impairs his mood and judgment."  

The Veteran was called back to active duty in September 2009.  At that time, his treating VA psychiatrist sent correspondence indicating that the Veteran was being treated for PTSD, major depression, panic disorder, and alcohol abuse, and opined that he could not perform his duties as a soldier safely.  The psychiatrist explained that the Veteran had become more dysfunctional in his job as a fireman and had thoughts of wanting to harm or kill people with little provocation.  Similarly, his VA social worker submitted correspondence opining that another deployment would exacerbate the Veteran's PTSD symptoms and place him and his unit at risk.  As a result, the Veteran's request for exemption from active duty was approved later in September 2009.  

In a November 2010 affidavit, the Veteran indicated that he began working as a police officer and firefighter for the Metropolitan Topeka Airport Authority in July 2008, but that he resigned from that job in October 2009 because his PTSD symptoms became too overwhelming.  The Veteran further indicated that he had applied to "a couple of places" since that time but had not received any responses.  

The Veteran's treating VA psychiatrist submitted additional correspondence in December 2010 opining that the Veteran's PTSD has caused total occupational and social impairment.  The psychiatrist explained that the Veteran had considered going to college but could not find anything he wanted to do and knew that he could not keep up with the course work due to poor concentration and motivation.  The psychiatrist assigned the Veteran a GAF score of 40, indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, and opined that he had been unable to work due to his PTSD since October 2009.  

Social Security Administration (SSA) records reveal that the Veteran had been disabled for SSA benefits purposes since October 10, 2009, due to PTSD and panic disorder.  

In response, the RO afforded the Veteran a new VA PTSD examination in February 2012 to assess the current severity of his service-connected PTSD.  The RO specifically asked the examiner to opine as to whether the Veteran's service-connected disabilities prevented him from obtaining and sustaining gainful employment.  The examiner noted that the Veteran worked as a firefighter for the Metropolitan Topeka Airport Authority at Forbes Field, Kansas, from 2008 to 2009, but that he was not employed since 2009 due to his lack of focus and drive.  The Veteran explained that he uploaded his resume to several job-search websites but had had no responses.  However, the examiner concluded that he was "unable AT THIS TIME to offer an opinion about this Veteran's possible individual unemployability issues WITHOUT further evidence of the impact of aggressive psychopharmacology and ongoing treatment (e..g., and evidence based intervention like Prolonged Exposure or Cognitive Behavioral Therapy and/or Inpatient PTSD treatment) could make in improving his psychological status."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, although the examiner conceded that he was unable to offer an opinion as to the Veteran's possible individual unemployability issues at the time of the February 2012 examination and explained what evidence he would need in order to make that determination, he did not indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Furthermore, the February 2012 VA examiner's explanation as to why he was unable to offer an opinion seemed to focus on the Veteran's potential to benefit from PTSD therapy and become employable in the future, whereas the Board is primarily concerned with the Veteran's current employability and his past employability during the appeal period.  As such, the Board finds that the February 2012 examination report is inadequate for rating purposes, and that the Veteran should be afforded a new VA examination to determine the severity of his PTSD and its impact on his ability to obtain and sustain gainful employment.  See Barr, 21 Vet. App. at 312. 

Additionally, the Board observes that the Veteran has been in receipt of SSA disability benefits since October 2009.  However, although a Disability Determination and Transmittal Sheet as well as a March 2010 Psychiatric Review Technique form have been associated with the claims file, the remainder of his SSA records have not been associated with the claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Here, because the record indicates that the Veteran is disabled for SSA purposes due to PTSD and panic disorder, a remand for his SSA records is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2.  The Veteran should then be afforded an appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and any relevant records in the Virtual VA system must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his PTSD.  In doing so, the examiner is asked to discuss the December 2010 correspondence in which the Veteran's treating VA psychiatrist opined that his PTSD has caused total occupational and social impairment.  A complete rationale for any opinions expressed must be given. 

It is emphasized to the examiner that the Veteran's potential for rehabilitation through future PTSD therapy programs is not at issue.  Rather, the examiner should focus on the Veteran's current employability as well as his past employability during the appeals period.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case, to include a discussion of 38 C.F.R. § 4.16 (b), must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


